FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10677

               Plaintiff - Appellee,             D.C. No. 4:10-cr-03405-DCB

  v.
                                                 MEMORANDUM *
RUBEN HERNANDEZ-AMPARAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Ruben Hernandez-Amparan appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his jury-trial conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hernandez-Amparan first contends that the district court failed to provide

notice under Federal Rule of Criminal Procedure 32(h) of its intent to depart

upwards from the advisory Guidelines range. Because the district court imposed

an upward variance, it was not required to give notice under Rule 32(h). See

Irizarry v. United States, 553 U.S. 708, 714-15 (2008).

      Hernandez-Amparan next contends that the district court placed too much

weight on deterrence and imposed a substantively unreasonable sentence. The

district court did not abuse its discretion in imposing Hernandez-Amparan’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”). The

above-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                            2                                     11-10677